Citation Nr: 1226624	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  04-30 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for bilateral elbow and wrist disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to May 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 1999 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran provided testimony before the undersigned Veterans Law Judge in January 2007.  A transcript of the hearing has been associated with the claims file.

This case was previously before the Board in May 2007, December 2009, and April 2011, and the claims were remanded for further development.  The remand directives have been satisfied.


FINDING OF FACT

The competent medical and other evidence of record shows that it is at least as likely as not that the Veteran has current bilateral elbow and wrist disabilities as a result of his active service.


CONCLUSION OF LAW

Service connection is warranted for bilateral elbow and wrist disabilities.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415 (1998); Cuevas v. Principi, 3 Vet. App. 542 (1992).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran contends that he has current disabilities of the bilateral wrist and elbow due to injuries incurred while working as an aircraft mechanic while on active duty, and the heavy labor associated with these duties.  He testified at his January 2007 Board hearing that his arms, elbows, and hands were injured in the late 1970s when they were crushed in an aircraft mechanism.  He provided a similar description of that injury at a May 2011 VA medical examination.

The Veteran's service medical records show that he sustained a laceration of the fourth and fifth digits of the left hand while trying to get into a locked car in July 1976.  The wound was wrapped with a one-quarter inch steri-strip and Band-Aid covered with gauze.  In October 1977, the Veteran reported a painful palm including the middle, ring, and fifth finger of the right hand for two weeks.  The Veteran indicated that he pulled the skins off aircraft and pounded the panel with a closed fist two weeks prior.  X-rays of the right hand and wrist were normal.  He was assessed with a transient occupational contusion. 

VA outpatient treatment reports show treatment for right and left upper extremity neurological symptoms and a June 2004 nerve conduction study revealed a right ulnar nerve lesion around the elbow and left S1 nerve radiculopathy. 

The Board remanded the Veteran's claim in May 2007 to determine whether a right ulnar nerve lesion near the elbow or right and left upper extremity neurological symptoms were related to the Veteran's military service.  The examiner was requested to examine the Veteran's bilateral elbows and wrists and provide an evaluation of the Veteran's upper extremity neurological condition and other symptoms related to upper extremity pain or dysfunction and provide an opinion as to whether any disability of the upper extremities was at least as likely as not (50 percent or greater possibility) related to an in-service injury, documented in-service treatment of the hands, or any other aspect of service. 

At a VA examination in August 2007, the examiner did not comment upon any neurological findings of the upper extremities.  Instead, the examiner noted that X-rays of the elbows revealed bilateral olecranon spurs.  The examiner also indicated that X-rays of the wrists were not completed.  The examiner opined that because service records were non-contributory for any trauma to the elbows, the examiner was unable to provide an opinion as to any relationship between the elbow disability and the Veteran's military service without resort to mere speculation.  The examiner also reported that no current pathology of the wrists was identified.  In sum, the examiner did not remark upon any neurological findings or provide the requested medical opinions.  Additionally, while the examiner indicated that no pathology of the wrists was identified, it was specifically noted that no X-rays of the wrists were completed. 

In December 2009, the Board found that the May 2007 VA medical examination was not in accord with the remand directives, and remanded the case for the purpose of obtaining a new VA examination and medical opinion.  The Veteran underwent a VA orthopedic examination performed by a physician's assistant in February 2010 and he underwent electrodiagnostic testing in March 2010.  X-rays of the elbows and wrists were reported to be normal.  An electromyograph (EMG) revealed a mild right median neuropathy at the wrist or right carpal tunnel syndrome.  Electrodiagnostic evaluation of the left arm showed no evidence of median neuropathy, ulnar neuropathy, or peripheral neuropathy.  The examiner opined that the Veteran's disability of the upper extremities was less likely as not caused by or as a result of service.  The rationale for the opinion was that the Veteran had a history of a few injuries to his hand while in service but they were treated and showed that the symptoms resolved without residuals.  The examiner noted that the Veteran's current complaints in the right arm originated in 1997 and the complaints in the left arm originated in 2006.  The examiner concluded that he was unable to speculate about the true etiology of the conditions but noted that the Veteran had a history of heavy physical labor related to his military occupation specialty as an aircraft technician.  Consequently, while the examiner opined that the Veteran's disability of the upper extremities was less likely than not caused by military service, the examiner also noted that the Veteran had a history of heavy physical labor related to his military occupation specialty as an aircraft technician.  

In view of the foregoing, the Board stated in the April 2011 remand that the February 2010 examiner contradicted himself and the Board found the opinion contradictory.  Therefore, the Board again remanded the case for a VA medical examination and opinion.

The Veteran subsequently underwent a VA orthopedic examination in May 2011 by a medical doctor (M.D.).  At that examination, the Veteran reported a number of injuries during service, to include being in an aircraft when his hands got caught under the flight control; that he was hanging there stuck for several minutes until his hands were free; that during this injury he also hit his wrists and elbows into the aircraft when he had lost his footing; and that his hands had been problematic since that time.  Following evaluation of the Veteran, the examiner diagnosed mild degenerative arthritis of the bilateral elbows and wrist, with an associated diagnosis of bilateral upper extremity condition.  He was also noted as having an abnormal EMG study, and was diagnosed with right median neuropathy.  The examiner opined that the Veteran's bilateral upper extremity conditions were at least as likely as not (50/50 probability) caused by or a result of injury in service and repetitive use of hands in service.  In support of that opinion, the examiner stated that the Veteran denied any other injury to upper extremities outside of those in service; that the Veteran's injury described in the history was likely the inciting factor for his upper extremity condition; the injuries were confounded by the repetitive use of his upper extremities required for his military occupational specialty; and the median neuropathy was ultimately a result of swelling from the wrist condition causing impingement of the median nerve.

In making the opinion, the May 2011 VA examiner indicated that the Veteran's service medical records, private records, and VA records had been reviewed.  However, an addendum was requested to include a specific indication that the VA claims folder itself had been reviewed.  In an April 2012 addendum, the May 2011 VA examiner stated that after review of the Veteran's claims folder the opinion was unchanged, noting that the Veteran had offered the same complaints through the years without any other significant injury or trauma to that area.

The denial of the Veteran's claim was continued in the April 2012 supplemental statement of the case on the basis that his service treatment records did not document an injury as he described at the May 2011 VA examination, and were also silent for any abnormalities or diagnosed conditions of the wrist or elbows.  However, the Veteran's service treatment records document some injuries to his hands while on active duty.  Further, there is no indication in the October 1977 treatment records exactly how he "pulled the skins off aircraft and pounded the panel with a closed fist" two weeks prior.  The findings appear consistent with the type of injury described by the Veteran at both his January 2007 Board hearing and May 2011 VA medical examination.  The Board also notes that he is competent, as a lay person, to describe the injury.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is nothing in the record which explicitly refutes his having such an accident while on active duty.  Moreover, no other injuries to his wrists and/or elbows are noted as having occurred outside of his military service.  Additionally, the VA examiner indicated that the Veteran's claims folder, to include the service treatment records, had been reviewed.  Therefore, it would appear that the examiner felt that the injury described by the Veteran was consistent with the records, and the duties inherent in his military occupational specialty of aircraft mechanic.  There is also no competent medical opinion which explicitly refutes that of the May 2011 VA examiner.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) (only medical evidence may be considered to support medical findings, the Board is not free to substitute its own judgment for that of an expert.).

The Board acknowledges that no chronic disability of the wrists or elbows is documented in the Veteran's service medical records.  Further, the first competent medical evidence of the current disabilities appears to have been first shown years after his separation from service.  The absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  Mense v. Derwinski, 1 Vet. App. 354 (1991); Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).  However, it is also noted that no separation examination appears to be part of the service treatment records on file.  The Board also reiterates that regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

An accurate determination of etiology is not a condition precedent to granting service connection, nor is definite etiology or obvious etiology.  A veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  38 U.S.C.A. § 5107(b) (2011); Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When the evidence is in relative equipoise, the law dictates that the appellant prevails.  38 C.F.R. § 3.102 (2011).

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the competent medical and other evidence of record shows that it is at least as likely as not that the Veteran has current bilateral elbow and wrist disabilities as a result of his active service.  Therefore, service connection is warranted for those disabilities.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral elbow and wrist disabilities is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


